Citation Nr: 0809332	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-28 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1969 
to February 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran does not have a low back disorder that is the 
result of disease or injury during his active military 
service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2004.  The 
RO notice letter dated in February 2004 informed the veteran 
that he could provide evidence to support his claim for 
service connection or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case. 38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  

Service medical records have been obtained.  Private 
treatment records are also on file.  No other treatment 
records have been identified. A VA examination has not been 
conducted.  However, the evidence indicates that the veteran 
was not treated for any back problems during service and he 
has not described suffering from any continuing symptoms 
since service.  Nor is there any competent medical evidence 
which suggests a nexus between service and the disorder at 
issue.  The veteran himself has not referred to any injury or 
treatment for his back in service.  Accordingly, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran, and a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2007).   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

The veteran claims that he has a low back disorder that is 
related to service.  He indicates that he was told by the 
examiner who performed his separation examination that he saw 
something wrong with his back that would likely give him 
problems later.  The Board has determined that the claim must 
be denied.  The veteran's service medical records show no 
complaint, diagnosis, or treatment for a low back disorder.  
His June 1969 entrance examination report and his January 
1973 separation examination report show that his spine was 
clinically evaluated as normal.  While the veteran has stated 
that he was told by a physician at his separation from 
service that he had a back problem when he was examined at 
that time, the Court has held that a lay person's statement 
about what a physician told him or her, i.e., "hearsay 
medical evidence," cannot constitute medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

The earliest medical evidence of a back disorder in the post-
service medical evidence is dated in May 1978 when a 
protrusion of the L6 to the right was noted in private 
medical records.  The veteran was also seen in February 1982 
for acute left lumbosacral pain for one day after working out 
with weights.  In March 1982, he complained of back pain 
after lifting paint at work.  This private treatment occurs 
approximately 9 years after separation from service.  The 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The veteran has not specifically 
reported experiencing symptoms related to his back during 
service and continuing thereafter.  Furthermore, there is no 
competent evidence of record showing that the veteran's 
diagnosed low back disorder had its onset during service or 
is related to any in-service disease or injury.  As well, 
there is no competent evidence to show that the veteran had 
arthritis of the back that was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  

The Board has considered the veteran's statements in support 
of his general arguments that he has a back disorder that 
should be service connected.  Lay statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and the 
veteran's service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 495 (1992).  The veteran has not 
specifically cited any injury or treatment for his back in 
service or continuity of sympomatology.  As a lay person, he 
is not competent to offer a medical nexus opinion regarding 
his current back disorder.   

While cases in which the positive and negative evidence are 
in equipoise are resolved favorable to the veteran, the 
reasonable doubt necessary to trigger such resolution is 
"distinguished from pure speculation or remote possibility."  
See 38 C.F.R. § 3.102.  As the evidence of record 
demonstrates, a finding that the veteran's back disability 
resulted from his service would rest only on pure speculation 
and possibility.  Thus, the veteran's claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for a low back disorder is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or  
medical opinion is necessary if the information and evidence  
of record does not contain sufficient competent medical  
evidence to decide the claim but (1) contains competent lay  
or medical evidence of a current diagnosed disability or  
persistent or recurrent symptoms of a disability; (2)  
establishes that the veteran suffered an event, injury, or  
disease in service; and (3) indicates that the claimed  
disability or symptoms may be associated with the established  
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).

The veteran served in the Navy.  His military occupational 
specialty (MOS) was as a bodyman, transportation equipment.  
His service personnel records show that he was qualified as a 
plane captain in an A7A aircraft and that he did serve aboard 
the USS SARATOGA.  The veteran reports that he has hearing 
loss due to exposure to acoustic trauma while aboard an 
aircraft carrier in the Navy.  He states that while aboard 
the USS SARATOGA he was exposed to jet engine noise and the 
noise of guns firing.  A lay person is competent to testify 
about symptomatology where, as here with a decrease in 
hearing, the determinative issue is not medical in nature.  
Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) (lay 
statements about a person's own observable condition or pain 
are competent evidence).  

The evidence in the record is sufficient to warrant a medical 
examination to determine whether the veteran has a current 
hearing loss disability, and if so, whether it is related to 
service.  Accordingly, an examination should be scheduled for 
the veteran.  

The veteran is hereby notified that it is his  responsibility 
to report for any examination scheduled and to  cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.   

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the veteran for a VA 
audiological examination. The claims 
folder, to include a complete copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  

The examiner must provide an opinion as 
to whether it is at least as likely as 
not (that is, a 50 percent probability or  
greater) that any hearing loss disability 
had its onset during active service or is 
related to any in-service disease or 
injury, including noise exposure.  

The examiner must  provide complete 
rationale for all opinions provided.

2.  Thereafter, readjudicate the claim.   
If any sought benefit is denied, issue 
the veteran and his representative a 
supplemental statement of the case.  
After they have been given an opportunity 
to respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


